Exhibit 10.11

Execution Copy
 
SHARE PURCHASE AGREEMENT
 
This SHARE PURCHASE AGREEMENT (the “Agreement”) is entered into as of the
27th day of June 2011, by and among Suspect Detection Systems, Inc., a Delaware
corporation (the “Purchaser”) and Shabtai Shoval (the “Seller”) (the Purchaser
and Seller shall each be referred to hereinafter as a “Party”, and collectively
as the “Parties”).
 
RECITALS:


WHEREAS, all of the Seller's shares in Suspect Detection Systems Ltd. (the
"Company") represent as of March 3, 2011 27.2% of the issued and outstanding
share capital of the Company on a fully diluted basis; and
 
WHEREAS, the Purchaser wishes to purchase from the Seller and the Seller wishes
to sell to the Purchaser all of the Seller's shares in the Company upon the
terms and conditions of this Agreement;
 
NOW, THEREFORE, the Parties, intending to be legally bound, agree as follows:
 
1.  
DEFINITIONS

 
In addition to the terms defined elsewhere in this Agreement, unless otherwise
stated in this Agreement, the following terms shall have the meanings indicated
in this Section 1:
 
1.1.  
“Adjustment Securities” means Securities that are issued in respect of the Sale
Shares as part of a distribution of dividends in the form of Securities
including bonus shares (or similar events) to all of the shareholders of the
Company;

 
1.2.  
“Aggregate Purchase Price” shall have the meaning ascribed thereto in Section
3.1.1 below;

 
1.3.  
“Agreement” means this Share Purchase Agreement, including all annexes, exhibits
and schedules thereto, as the same may hereafter be amended, novated, modified
or supplemented from time to time;

 
1.4.  
“Assets” shall mean without limitation all of the Company’s assets and
properties of every kind, nature, character and description whatsoever (whether
real, personal or mixed, whether tangible or intangible, whether absolute,
accrued, contingent, fixed or otherwise and wherever situated), including the
goodwill related thereto, operated, owned or leased by the Company, including,
cash, cash equivalents, accounts and notes receivable, chattel paper, documents,
instruments, real estate, equipment, inventory, goods, the Intellectual Property
and the Intellectual Property Rights;

 
1.5.  
“Authority” means any governmental, legislative, regulatory or administrative
body, agency or authority, any court of judicial authority, any arbitrator or
any public, private or industry regulatory authority, whether international,
national, state, municipal or local;

 
1.6.  
“Articles” means the Articles of Association of the Company in force on the date
hereof;

 
1.7.  
“Business Day” means a day (other than Sunday, Friday or Saturday) on which
commercial banks are generally open for business both in Israel and in the
United States of America;

 
 
1

--------------------------------------------------------------------------------

 
 
1.8.  
“Closing” means the consummation of the transactions contemplated in this
Agreement as set forth herein in Sections 7, 8 and 9, unless any of the same are
waived in accordance therewith;

 
1.9.  
“Closing Date” means the date upon which the Closing occurs;

 
1.10.  
“Company” means Suspect Detection Systems Ltd., an Israeli company (company no.
51-353475-0);

 
1.11.  
“Companies Law” means the Israel Companies Law 5759 – 1999;

 
1.12.  
“Contract” means any agreement, contract, obligation, promise, undertaking,
license, evidence of indebtedness, mortgage, indenture, security agreement or
other contract or commitment of any nature whatsoever, express or implied,
whether oral or written, and all amendments thereto;

 
1.13.  
“Distribution” means the payment or actual distribution of any dividend (whether
in cash, in specie or otherwise), bonus shares in respect of any shares of any
class of the Purchaser (including, within the meaning of the term “distribution”
as defined in Section 1 of the Companies Law), or the redemption, retirement,
purchase, directly or indirectly, for value, of shares or other securities (of
any class) of the Purchaser or any undertaking to do any of the foregoing;

 
1.14.  
“Dollars” means the lawful currency of the United States of America. “US $”,
“USD”, “$”, “dollars”, “US Dollars”, “US dollars”, “U.S. Dollars” shall likewise
be construed;

 
1.15.  
“Drop Dead Date” shall have the meaning ascribed thereto in Section 13.1.1;

 
1.16.  
“Escrow Agent” means the Person serving, from time to time, as the escrow agent
under the Escrow Agreement;

 
1.17.  
“Escrow Agreement” means an Escrow Agreement entered into between the Purchaser,
the Seller and the Escrow Agent for the deposit of the Sale Shares to be
attached hereto in an agreed form at the Closing as Exhibit A;

 
1.18.  
“Exit Agreement” shall have the meaning ascribed thereto in Section 11.3;

 
1.19.  
“Final Installment” shall have the meaning ascribed thereto in Section 3.1.5;

 
1.20.  
“Full Payment Event” means the payment in full of the Aggregate Purchase Price
to the Seller by the Purchaser, plus any and all accrued and outstanding
Interest as of the date of payment;

 
1.21.  
“Half Payment Condition” means the payment in full of fifty percent (50%) of the
Aggregate Purchase Price (i.e., $587,250 (five hundred and eighty seven thousand
two hundred and fifty Dollars) to the Seller by the Purchaser, plus any and all
accrued and outstanding Interest as of the date of payment;

 
1.22.  
“Installment” means an Ongoing Installment and/or the Final Installment, as the
context requires;

 
1.23.  
“Interest” shall have the meaning ascribed thereto in Section 3.1.10.4;

 
 
2

--------------------------------------------------------------------------------

 
 
1.24.  
“Intellectual Property” means (i) the software )object code and source code(
integrated in the Products including the software known on March 3, 2011as
“Cogito” and the most recent version of the Company’s source code, which as of
March 3, 2011 is version of December 25, 2010 and any and all versions, updates,
upgrades and improvements of such software; (ii) development tools and other
information and materials underlying the foregoing; (iii) the Company’s know-how
and methods as to how to formulate questionnaires designed to detect an
individual’s hostile acts or intentions while using the Products and any related
material information; (iv) designs of the Products; (iv) the trade names and the
trademarks identified in Exhibit B; and (v) any and all other information or
materials underlying the Products, except for, in each case, off the shelf
software, hardware or firmware and third party information and materials
underlying or related to off the shelf software, hardware or firmware;

 
1.25.  
“Intellectual Property Rights” means all right, title and interest of the
Company, whether owned by or licensed to the Company, in, to and under: (i) all
present and future patent applications and patents that describe and claim the
Intellectual Property; (ii) any continuations, continuations in part,
divisionals, reexaminations, reissues and patent term extensions and appeals of
the foregoing and other applicable patent rights; and (iii) all copyrights,
trademarks, trade names, designs, trade secrets, inventions, licenses, service
names, service marks, service mark registrations, trade secrets, know-how or
other similar rights, underlying the Products or related to the Products;

 
1.26.  
“Knowledge” means the actual knowledge of the Seller, without having made any
enquiry or undertaken any investigation, and, for the removal of doubt, does not
include imputed or constructive knowledge (including as may attributed to the
Seller in his capacity of an officer, employee or consultant of the Company);

 
1.27.  
“Law” means any applicable law, statute, regulation, treaty, ordinance, rule,
requirement, regulation, order, official directive, announcement or other
binding action or requirement of an Authority, including environmental laws;

 
1.28.  
“Lien” means any lien, pledge (whether fixed or floating), mortgage,
hypothecation, attachment, security interest, lease, charge, conditional sales
contract, option, restriction, encumbrance, reversionary interest, deposit
arrangement, transfer or retention of title agreement, right of first refusal,
voting trust arrangement, preemptive right, claim under a bailment or storage
contract, easement, including any restriction on use, voting, transfer, receipt
of income or exercise of any other attribute of ownership, any other adverse
claim or right whatsoever or any obligation, whether written or oral (including
any conditional obligation) to create any of the same, or seizure Order which
would impede the transfer of the Sale Shares to the Purchaser in accordance with
the terms and conditions of this Agreement;

 
1.29.  
“Losses” shall have the meaning ascribed thereto in Section 12.1;

 
1.30.  
“Material Adverse Effect” means a material adverse effect on the results of
operations, Assets, business or condition (financial or otherwise) of the
Company, taken as a whole; provided however, an adverse effect on the results of
operations, Assets, business or condition (financial or otherwise) of the
Company of less than $150,000 (one hundred and fifty thousand US dollars) shall
not, under any circumstances, constitute a Material Adverse Effect;

 
1.31.  
“Material Agreements” shall have the meaning ascribed thereto in Section 4.20;

 
 
3

--------------------------------------------------------------------------------

 
 
1.32.  
“Maximum Indemnity Amount” shall mean an amount equal to: (i) $0.00 (zero US
Dollars) if the aggregate amount received by the Seller on account of the
Aggregate Purchase Price is $150,000 (one hundred and fifty thousand US Dollars)
or less, or (ii) twenty-five percent (25%) of the amounts received by the Seller
on account of the Aggregate Purchase Price, if the aggregate amount received by
the Seller on account of the Aggregate Purchase Price is in excess of $150,000
(one hundred and fifty thousand US Dollars) but less than $293,625 (two hundred
and ninety three thousand, six hundred and twenty five US Dollars), or (iii)
fifty percent (50%) of the amounts received by the Seller on account of the
Aggregate Purchase Price, if the aggregate amount received by the Seller on
account of the Aggregate Purchase Price is in excess of $293,625 (two hundred
and ninety three thousand six hundred and twenty five US Dollars) but less than
$587,250 (five hundred and eighty seven thousand two hundred and fifty Dollars),
or (iv) sixty percent (60%) of the amounts received by the Seller on account of
the Aggregate Purchase Price, if the aggregate amount received by the Seller on
account of the Aggregate Purchase Price is in excess of $587,250 (five hundred
and eighty seven thousand two hundred and fifty Dollars, but less than $880,875
(eight hundred and eighty thousand eight hundred and seventy five Dollars), or
(v) seventy percent (70%) of the amounts received by the Seller on account of
the Aggregate Purchase Price, if the aggregate amount received by the Seller on
account of the Aggregate Purchase Price is in excess of $880,875 (eight hundred
and eighty thousand eight hundred and seventy five Dollars. For the avoidance of
doubt, payment of Interest shall not be deemed to be made on account of the
Aggregate Purchase Price or any Installment. The Maximum Indemnity Amount shall
be calculated based on the amounts received by the Seller on account of the
Aggregate Purchase Price as of the date that a claim for indemnity is made under
Section 12.2;

 
1.33.  
“NIS” or “New Israeli Shekels” means the lawful currency of the State of Israel;

 
1.34.  
“Non Monetary Remedies and Reliefs” means any remedy or relief, whether in
contract, property, tort, restitution or otherwise that does not result in
payment by the wrongdoing Party of compensation for damages or losses to the
other Party, including, specific performance, termination and/or rescission of
contract, injunctions (including, preliminary and/or interim and/or permanent
restraining orders) and restraining orders;

 
1.35.  
“Obtainable Cash” means the sum of the cash or cash equivalents (from any
source, including from operations, loans, equity or non-equity investments or
otherwise) of (i) the Purchaser, (ii) the Company and (iii) any Subsidiary, less
any amounts actually paid or for which signed checks (or other instruments) were
issued (and not cancelled) or wire transfer instructions were executed (and not
cancelled) in respect of payments whose scheduled payment date was prior to or
on the applicable Payment Date, including on account of the relevant
Installment;

 
1.36.  
“Ongoing Installment” shall have the meaning ascribed thereto in Section
3.1.5(b);

 
1.37.  
“Order” means any decree, decision, order, judgment, writ, award, injunction,
rule or consent of or by an Authority;

 
1.38.  
“Ordinary Shares” means the ordinary shares of the Company, nominal value of NIS
0.01 per share;

 
 
4

--------------------------------------------------------------------------------

 
 
1.39.  
“Organizational Documents” means the certificate of incorporation, memorandum of
association, articles of association, by-laws or other governing or charter
documents of any Person;

 
1.40.  
“Payment Date” means the original scheduled payment date of an Ongoing
Installment or the Final Installment, as applicable, as contemplated by Section
3.1.5;

 
1.41.  
“Person” means any natural person (including personal representatives, executors
and heirs of a deceased individual) or any entity which is given, or is
recognized as having, legal personality by the law of any jurisdiction, any
corporation, company, unincorporated association, limited liability entity,
joint venture, joint stock company, partnership, general partnership, limited
partnership, proprietorship, trust, union, association, organization, nation,
state, government (including agencies, departments, bureaus, boards, divisions
and instrumentalities thereof), Authority, trustee, receiver or liquidator;

 
1.42.  
“Proceeding” means any action, arbitration, audit, dispute, hearing,
investigation, litigation or suit (whether civil, criminal, administrative,
investigative or informal) commenced, brought, conducted or heard by or before
or otherwise involving, any Authority or mediator;

 
1.43.  
“Products” means any Company product, including, the systems described in
Sub-Sections (i)-(iv) of Section 1.47;

 
1.44.  
“Purchaser Documents” means all agreements, instruments, documents and
certificates to be executed, acknowledged or delivered by the Purchaser in
connection with this Agreement (and for the removal of doubt shall be considered
as documents ancillary to this Agreement);

 
1.45.  
“Recitals” means the recitals to this Agreement;

 
1.46.  
“Sale Shares” shall have the meaning ascribed thereto in Section 3.1;

 
1.47.  
“SDS Business” means the development, marketing and selling of (i) automated
screening and interrogation systems for detection of hostile acts or intentions
of individuals and/or systems that use biometric sensors and parasympathetic
output to monitor stimulated reaction of individuals to verbal and visual
stimuli including systems using soft decision making algorithms for analyzing
and self learning capabilities, for the purposes detection of hostile acts or
intentions, (ii) the Company’s Cogito Data Storage Server, (iii) automated
screening and interrogation systems for detection of hostile acts or intentions
of individuals that use infrared radiation for the purposes of detecting hostile
acts or intentions, and (iv) automated screening and interrogation systems for
detection of hostile acts or intentions of individuals that monitor eye
movements for the purposes of detecting hostile acts or intentions;

 
1.48.  
“Securities” shall have the meaning ascribed to such term in the Securities Law,
1968;

 
1.49.  
“Seller” shall have the meaning ascribed thereto in the preamble hereto;

 
1.50.  
“Seller Documents” means all agreements, instruments, documents and certificates
to be executed, acknowledged or delivered by the Seller in connection with this
Agreement (and for the removal of doubt shall be considered as documents
ancillary to this Agreement);

 
 
5

--------------------------------------------------------------------------------

 
 
1.51.  
“Subsidiary” means (i) any Person directly or indirectly controlled by the
Purchaser (other than the Company) and (ii) any Person directly or indirectly
controlled by the Company;

 
1.52.  
“Time Lapse Condition” means the passing of five (5) years from the Closing Date
provided that prior to such time, payment of no less than $225,000 (two hundred
and twenty five thousand Dollars) on account of the Aggregate Purchase Price
shall have been made to the Seller, plus any and all accrued and outstanding
Interest; and

 
1.53.  
“Transfer Condition” means the satisfaction of (i) the Half Payment Condition or
(ii) the Time Lapse Condition, as applicable.

 
2.  
INTERPRETATION

 
 
2.1.  
The various paragraph and/or section headings in this Agreement are for
reference and convenience only and shall not be considered in the interpretation
hereof for any purpose and in no way alter, modify, amend, limit, or restrict
any contractual obligations of the Parties.

 
2.2.  
The Recitals, annexes, appendices, exhibits and schedules to this Agreement are
an integral part hereof and are expressly incorporated herein by reference.

 
2.3.  
Unless the context otherwise requires, references to (or to any specified
provision of) this Agreement or any other document shall be construed as
references to that provision or that document as in force for the time being and
as amended, supplemented, modified or replaced in accordance with the terms
thereof; words importing the plural shall include the singular and vice versa;
“including” and “includes” means including, without limiting the generality of
any description preceding such terms and shall be deemed to be followed by the
phrase "without limitation"; any pronoun shall include the corresponding
masculine, feminine and neuter forms; references to a law or to a specific
section thereof shall be construed as a reference to such law, including any
rules or regulations promulgated thereunder, or section, as the same may have
been, or may from time to time be, amended, succeeded or re-enacted; words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement; Section, Schedule and Exhibit references are
references to sections, schedules and exhibits of this Agreement unless
otherwise specified; and if any action is to be taken or given on or by a
particular calendar day, and such calendar day is not a Business Day, then such
action may be deferred until the next Business Day.

 
2.4.  
The Parties have participated jointly in the negotiation and drafting of this
Agreement and no provision of this Agreement shall be interpreted against a
Party solely as a result of the fact that such Party was responsible for the
drafting of such a provision. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

 
3.  
THE TRANSACTIONS

 
3.1.  
Subject to the terms and conditions hereof and the Closing having occurred, the
Seller shall sell to the Purchaser, and the Purchaser shall purchase from the
Seller, all shares of the Company held by the Seller on the date hereof, namely,
750,000 (seven hundred fifty thousand) Ordinary Shares owned by the Seller (or
such other number of Ordinary Shares to reflect stock splits, reverse stock
splits, combinations, and issuances of bonus shares) which constitute 27.2% of
the Company's issued and outstanding share capital (on a fully diluted basis) as
of March 3, 2011 (the “Sale Shares”).

 
 
6

--------------------------------------------------------------------------------

 
 
3.1.1.  
Consideration. In consideration for the Sale Shares, the Purchaser shall pay to
the Seller an aggregate amount of $1,174,500 (one million one hundred seventy
four thousand five hundred Dollars) (the “Aggregate Purchase Price”).

 
3.1.2.  
Transfer Condition. The purchase and sale of the Sale Shares is conditioned on
the satisfaction of a Transfer Condition. No title in or to any of the Sale
Shares shall be granted or transferred to the Purchaser until a Transfer
Condition has been satisfied and any and all rights in or deriving from the Sale
Shares, including voting rights, shall remain with the Seller until a Transfer
Condition has been satisfied and payment on account of the Aggregate Purchase
Price in respect of the relevant Sale Shares shall have been made in full. (i)
In the event a Transfer Condition is satisfied by way of satisfaction of the
Half Payment Condition, fifty percent (50%) of the total number of Sale Shares
shall be transferred and sold to the Purchaser by the Seller, and if upon or
from time to time following satisfaction of the Half Payment Condition, but not
later than the fifth (5th) year anniversary of the Closing Date,
additional  payments on account of the Aggregate Purchase Price shall be made to
the Seller, then such amount of the remaining Sale Shares as shall equal the
amount of the Sale Shares multiplied by a fraction the numerator of which is the
aggregate amount paid on account of the Aggregate Purchase Price and the
denominator of which is the Aggregate Purchase Price shall be transferred and
sold from time to time to the Purchaser without duplicity in calculating the
number of Sale Shares to be transferred. (ii) Without duplicity from the
operation of (i) above, in the event a Transfer Condition is satisfied by way of
satisfaction of the Time Lapse Condition then only such number of Sale Shares
calculated by multiplying the amount of the Sale Shares by a fraction, the
numerator of which is the aggregate amount paid on account of the Aggregate
Purchase Price and the denominator of which is the Aggregate Purchase Price,
shall be transferred and sold to the Purchaser by the Seller and the Purchaser
shall have no claims or rights in or to the remaining Sale Shares whatsoever.

 
Any cash dividends, dividends payable in securities, or other distributions of
any kind which are declared following the date hereof in respect of Sale Shares
prior to the transfer of title thereof to the Purchaser pursuant to the terms of
this Agreement shall be for the benefit of and paid to the Seller, provided,
however, that (i) any Adjustment Securities that are issued in respect of Sale
Shares shall be deposited with the Escrow Agent and shall be deemed to be an
integral part of the Sale Shares; (ii) any Adjustment Securities that are issued
in respect of Sale Shares that are transferred to the Purchaser shall be
transferred to the Purchaser for no additional consideration together with the
Sale Shares in respect of which the Adjustment Securities were issued; and (iii)
except as shall be provided in the Exit Agreement, cash dividends declared by
the Company in respect of Sale Shares in connection with an “Exit” shall be
payable to the Purchaser.
 
 
7

--------------------------------------------------------------------------------

 
 
3.1.3.  
Notwithstanding anything else herein, no fractional Sale Shares shall be
purchased or transferred to the Purchaser and the number of Sale Shares
purchased and to be transferred hereunder shall be rounded down to the nearest
whole number and any excess amounts paid to the Seller shall remain with the
Seller and no payment of cash or in kind will be made by the Seller in lieu of
fractional Sale Shares.

 
3.1.4.  
If on the fifth (5th) year anniversary of the Closing Date a Transfer Condition
has not been satisfied, then the Purchaser shall have no further rights to
purchase the Sale Shares from the Seller.

 
3.1.5.  
Installment Payments. Subject to Sections 3.1.6, 3.1.7 and 3.1.10, payment of
the Aggregate Purchase Price shall be made in thirty five (35) installments as
follows: (a) one installment in the amount of $69,405.12 (sixty nine thousand
four hundred five Dollars) on the Closing Date, (b) thirty three (33) equal
monthly installments of $32,502.33 (thirty two thousand five hundred and two
Dollars and thirty three US cents) on the first Business Day of each calendar
month immediately following the first full calendar month following the month in
which the Closing Date occurs in respect of the immediately preceding calendar
month, (the “Ongoing Installments”) as illustrated by Schedule 3.1.5 (for a
total of $1,072,576.89 (one million seventy two thousand five hundred and
seventy six Dollars and eighty nine US cents) and (c) on the thirty fifth (35th)
month anniversary of the Closing Date, payment in the amount of $32,517.99
(thirty two thousand five hundred and seventeen Dollars and ninety-nine cents)
(or, if permitted under the terms of this Agreement, such other amount that the
Aggregate Purchase Price shall have been paid to the Seller as of such date)
(the “Final Installment”).

 
3.1.6.  
Prepayment of Ongoing Installments. The Purchaser shall have the right to prepay
any Ongoing Installment, provided that the Purchaser shall have delivered to the
Seller written notice to this effect no later than three (3) Business Days prior
to the date of making such prepayment, such notice specifying the Ongoing
Installment(s) being prepaid (i.e., indicating, inter alia, the specific
month(s) in respect of which the prepayment is being made), the aggregate number
of Ongoing Installments being prepaid and the sum of the prepayment amount.

 
3.1.7.  
Prepayment of Final Installment. If all of the Ongoing Installments have been
paid to the Seller in full, plus any accrued and outstanding Interest, then the
Purchaser shall have the right to prepay the Final Installment upon a minimum of
five (5) Business Days prior written notice to the Seller, such notice being
irrevocable and specifying the sum of the prepayment amount. The prepayment of
the Final Installment shall be made no later than fifteen (15) Business Days
following the delivery of such notice to the Seller by the Purchaser.

 
 
8

--------------------------------------------------------------------------------

 
 
3.1.8.  
Manner of Payment. The payment of the Aggregate Purchase Price shall be effected
through the execution of a wire transfer, in immediately available funds, in
Dollars, to an account, details of which shall be specified in writing and
delivered to the Purchaser by the Seller at least two (2) Business Days prior to
the Closing. The Seller shall have the right, from time to time, to instruct the
Purchaser to execute the wire transfer of an Installment to another account,
provided that the Seller shall have provided the Purchaser with the account
details at least two (2) Business Days prior to the scheduled date of payment
therefore.

 
3.1.9.  
Withholding Tax/VAT. If required under Law, the Purchaser shall be entitled to
deduct and withhold from the payment to be made at Closing contemplated by
Section 3.1.5(a), an Installment or payment of Interest the maximum amount
required to be deducted and withheld pursuant to Law, and, provided that the
Purchaser shall pay the full amount deducted to the relevant tax authority when
due and in accordance with Law and furnish to the Seller an original copy of a
receipt evidencing payment thereof within thirty (30) days after such payment
was due to be made, such amount shall be treated for all purposes as having been
paid to the Seller; provided however, if withholding or deduction is required
pursuant to Law, the Purchaser shall not deduct and withhold any such amounts if
the Seller shall present to the Purchaser a valid certificate(s) of exemption
from withholding or deduction from the relevant tax authority in respect of the
payment to be made at Closing contemplated by Section 3.1.5(a), an Installment
or Interest or a pre-ruling(s) from the relevant tax authority providing for
such exemption.

 
If Value Added Tax (or a similar tax) (“VAT”) is payable by the Purchaser
hereunder, such VAT shall be paid by the Purchaser at the same time it makes the
relevant payment to the Seller.
 
3.1.10.  
Deferral of Ongoing Installments and the Final Installment. The Purchaser may
defer the payment of all or a portion of an Ongoing Installment and the Final
Installment if and to the extent: (i) prior to the payment of $225,000 (two
hundred twenty five thousand Dollars) on account of the Aggregate Purchase Price
to the Seller (the “Initial Threshold Amount”) the Obtainable Cash as of the
Payment Date of the relevant Installment is less than the Initial
Threshold Amount; or (ii) following payment of the Initial Threshold Amount, if
the Obtainable Cash as of the Payment Date of the relevant Installment is less
than US $500,000 (five hundred thousand US dollars) as of the relevant Payment
Date (each a “Deferment Event” and each amount deferred, a “Deferred Amount”).

 
 
9

--------------------------------------------------------------------------------

 
 
3.1.10.1.  
If the Purchaser defers a portion of an Installment as aforesaid in Section
3.1.10 above, the amount of any payments actually made on account of the
relevant Installment on the relevant scheduled Payment Date shall be made in
multiples of $1,566 (one thousand five hundred sixty six Dollars).

 
3.1.10.2.  
The Purchaser will deliver to the Seller, on each Payment Date, a reasonably
detailed report in form and substance satisfactory to the Seller, detailed in
writing and signed by the Purchaser’s chief financial officer, confirming the
accuracy of the contents thereof, setting forth the calculations establishing
the Obtainable Cash as of such Payment Date.

 
3.1.10.3.  
In the event the Purchaser defers a payment under Section 3.1.10 above, and the
Obtainable Cash as of any subsequent Payment Date equals or exceeds US
$1,000,000 (one million US dollars), the Purchaser will, on such Payment Date,
pay to the Seller (i) all amounts not previously paid on account of all
Installments that were scheduled to be paid prior to such Payment Date, plus any
accrued and outstanding Interest and (ii) the full amount of the Installment
scheduled to be paid on such Payment Date.

 
3.1.10.4.  
Each Deferred Amount shall accrue interest at a rate of three-and-a-half percent
(3.5%) per annum, calculated daily and based on a three hundred and sixty five
(365) day year, commencing from the relevant Payment Date up to the date of
actual payment in full of the Deferred Amount (the “Interest”).

 
The Purchaser shall have the right to pay at any time any Deferred Amount,
provided that: (i) together and in addition to the Deferred Amount, all Interest
accrued thereon shall be paid to the Seller and (ii) the Purchaser shall have
delivered to the Seller written notice to this effect no later than three (3)
Business Days prior to the date of making such payment, such notice being
irrevocable and specifying the Deferred Events, the Deferred Amounts being paid,
the Interest amount being paid and the sum of the payment amount.
 
Any amounts paid on account of Interest shall not be deemed to be made on
account of the Aggregate Purchase Price or any Installment.
 
3.1.11.  
Treatment of Payment. Any monies paid to the Seller on account of the Aggregate
Purchase Price or Interest shall belong to the Seller and the Seller shall be
entitled to use such monies in any manner he sees fit, whether or not a Transfer
Condition is satisfied and such monies shall not be subject to a right of
reimbursement, set off, return or any other similar right solely because a
Transfer Condition is not satisfied.

 
3.1.12.  
Escrow. To facilitate the transfer of the Sale Shares in accordance with the
provisions hereof, at the Closing, the Seller shall transfer the Sale Shares to
the Escrow Agent pursuant to the terms of the Escrow Agreement.

 
 
10

--------------------------------------------------------------------------------

 
 
4.  
REPRESENTATIONS OF THE SELLER

 
The Seller represents to the Purchaser that all of the statements contained in
this Section 4 are true and correct as of March 3, 2011, except as indicated in
the Seller Disclosure Schedules attached hereto as Schedule 4 (the “Seller
Disclosure Schedules”), and acknowledges that the Purchaser is entering into
this Agreement in reliance thereon.
 
4.1.  
Consents.  No consent, approval, Order, license, permit, action by, or
authorization of or designation, declaration, or filing with any Authority or
any other Person, whether under Law, a Contract to which the Seller is a party
or to which he is subject or otherwise, is required that has not been, or will
not have been, obtained by the Seller prior to the Closing in connection with
the valid execution, delivery and performance by the Seller of this Agreement
and the Seller Documents and the consummation by the Seller of the transactions
contemplated hereby and thereby.

 
4.2.  
Legal Validity. This Agreement and the Seller Documents, when executed and
delivered by the Seller will constitute the valid, binding and enforceable
obligations of the Seller legally enforceable against him in accordance with
their respective terms (except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
generally affecting enforcement of creditor’s rights or by general principles of
equity or public policy).

 
4.3.  
Ownership of Sale Shares. The Seller is the sole record and beneficial owner of
the Sale Shares and has good and marketable title to the Sale Shares. Upon
consummation of the purchase contemplated herein, Purchaser will acquire good
and marketable title to the applicable Sale Shares free and clear of any Lien,
other than as may be set forth in the Company’s Organizational Documents or
under Law.

 
4.4.  
No Conflict.  None of the execution, delivery, or performance of this Agreement
and the Seller Documents, and the consummation of the transactions contemplated
hereby and thereby by the Seller will, with or without the giving of notice or
the passage of time or both, conflict with, or result in a breach or violation
of, any of the terms, conditions and provisions of: (i)  any Order and/or Law to
which the Seller is subject; or (ii) any Contract to which the Seller is a party
or to which he is subject.

 
4.5.  
Seller Litigation. No Proceeding to which the Seller is a party is pending nor,
to the Seller’s Knowledge threatened against the Seller, which adversely affects
or challenges, or that may reasonably be expected to adversely affect or
challenge, the legality, validity or enforceability of the execution, delivery
and performance by the Seller of this Agreement and all documents ancillary
hereto and the consummation of the transactions contemplated hereby and thereby.
Seller shall inform Purchaser of all threatened litigation, claims,
investigations, administrative proceedings or similar actions which may
materially affect his ownership of the Sale Shares or the transactions
contemplated hereby.

 
 
11

--------------------------------------------------------------------------------

 
 
4.6.  
Organization. The Company is validly existing under the laws of the State of
Israel. Attached hereto as Schedule 4.6 is a true copy of the Articles. To the
Seller’s Knowledge, since January 1, 2009, the Company has not taken any action
or failed to take any action, which action or failure would preclude or prevent
the Company from conducting its business after the Closing in the manner
conducted since January 1, 2010 in all material respects and which action or
failure would reasonably be expected to have a Material Adverse Effect.

 
4.7.  
Subsidiaries. The Company does not, directly or indirectly, have any ownership
interests in any corporation, partnership, joint venture or other business
association.

 
4.8.  
Capitalization. At the Closing, the authorized share capital of the Company will
be NIS 200,000, divided into 20,000,000 Ordinary Shares, par value NIS 0.01, per
share, and assuming no Options (as defined below) will be exercised after the
date hereof, 2,388,357 Ordinary Shares will be issued and outstanding. Other
than 367,299 options to acquire shares in the Company and their related option
agreements (“Options”), there are no outstanding securities which may be
exercised for or converted into shares of the Company (including warrants and
options) or other rights to subscribe for, purchase or acquire from the Company,
any share capital of the Company and the Company is not a party to any contract
or binding commitment providing for the issuance of, or the granting of rights
to acquire from the Company, any share capital of the Company or under which the
Company is, or may become, obligated to issue any of its securities. The
capitalization table of the Company (for the removal of doubt as of March 3,
2011) is attached hereto as Schedule 4.8.

 
4.9.  
Company Authorization. The transfer of the Sale Shares to the Purchaser by the
Seller has been duly approved by the requisite corporate bodies of the Company
and will not violate the Articles, or to the Knowledge of the Seller, any
provision of any Material Agreement, Law or Order to which the Company is
subject, which violation would reasonably be expected to have a Material Adverse
Effect or to the Knowledge of the Seller create a Lien on the Assets of the
Company which would reasonably be expected to have a Material Adverse Effect.

 
4.10.  
Compliance with Other Instruments. To the Seller’s Knowledge, since January 1,
2009, the Company (a) is not in default (i) under the Articles or under any
Contract to which the Company is a party or (ii) under any Israeli Law to which
the Company is subject, in each case, which default would reasonably be expected
to have a Material Adverse Effect and (b) has not received any written notice
from any Authority asserting that the Company is in breach of any Law which if
such assertions are proven to be true would reasonably be expected to have a
Material Adverse Effect.

 
4.11.  
Rights of Shares. The rights and privileges of each class of issued and
outstanding shares of the Company are as set forth in the Articles or as
provided under Law.

 
4.12.  
No Registration Obligations; Voting Agreements. To the Seller’s Knowledge, there
are no undertakings or obligations of the Company to register for resale or for
trading on any securities exchange any of its currently outstanding securities
or any of its securities which may hereafter be issued. The Seller is not a
party to any agreement with any shareholder of the Company which relates to the
Ordinary Shares owned by him, other than agreements with the Purchaser and the
Articles.

 
 
12

--------------------------------------------------------------------------------

 
 
4.13.  
Directors, Officers. As of March 3, 2011, the names of the current directors of
the Company are set forth on Schedule 4.13 attached hereto. As of March 3, 2011,
the Company is not a party to any agreement with respect to any compensation to
be paid to any of the Company's directors. Other than the Seller and the
Purchaser, all of the officers of the Company are employees of the Company.

 
4.14.  
Financial Information. The Company has furnished the Purchaser with the audited
consolidated financial statements of the Company for the periods ended December
31, 2009 and on December 31, 2010, copies of which are attached hereto as
Schedule 4.14 (such statements, including the notes thereto, the "Financial
Statements"). The Financial Statements fairly and accurately present, in all
material respects, the financial position of the Company as of such dates and
the results of its operations for the periods then ended, and have been prepared
in accordance with US generally accepted accounting principles consistently
applied (other than as may be otherwise indicated in the notes to the Financial
Statements and subject, in the case of the Unaudited Financial Statements, to
normal year-end audit adjustments). For the purposes of this representation,
only deviations in the Financial Statements which are adverse to the Company and
which are in an aggregate amount in excess of $150,000 (one hundred fifty
thousand US dollars) shall be considered to be a breach of this representation
and to cause this representation to be inaccurate.

 
Since December 31, 2010, the Company has been operated in the ordinary course of
business consistent with past practice. Other than as indicated in the Financial
Statements, to the Seller’s Knowledge, since December 31, 2010 (i) no event has
occurred and no action was taken or omitted to be taken by the Company which
individually has had or would reasonably be expected to have a Material Adverse
Effect; (ii) the Company has not incurred any obligations whether accrued,
absolute or contingent or any lien, claim or encumbrance, or borrowed money,
other than in the ordinary course of business; and (iii) the Company has not
provided a guarantee to any third party in respect of the obligations of another
third party whether accrued, absolute or contingent; or (iv) provided any loans
to any third party (other than loans to employees or officers in the ordinary
course of business that did not exceed NIS 10,000 in the aggregate).
 
4.15.  
Intellectual Property.

 
4.15.1.  
To the Seller’s Knowledge, the Intellectual Property Rights are free and clear
of any lien, pledge (whether fixed or floating), charge, license, any other
adverse claim or other third party right whatsoever and there is no obligation,
on the part of the Company, whether written or oral (including any conditional
obligation) to create any of the foregoing.

 
4.15.2.  
The Company has not entered into any agreement for the assignment, transfer,
sale or any other disposition of the Intellectual Property Rights and there is
no obligation, on the part of the Company, whether written or oral (including
any conditional obligation) to create any of the foregoing.

 
 
13

--------------------------------------------------------------------------------

 
 
4.15.3.  
To the Seller’s Knowledge, (i) no third party is currently violating or
infringing upon the Intellectual Property or the Intellectual Property Rights
and (ii) no Person, other than the Company, currently claims or threatens to
claim, any ownership right, title or interest in the Intellectual Property or
the Intellectual Property Rights, including the past and present employees and
consultants of the Company, provided that, in each case, the foregoing shall not
include any intellectual property underlying any of the above to which the
Company’s right, title or interest is derived by virtue of a license.

 
4.15.4.  
To the Seller’s Knowledge, the Company is not currently violating or infringing,
nor has the Company received any written communications alleging that the
Company is currently violating or infringing, or by conducting its business as
proposed, would violate, any third party rights in the Intellectual Property,
which violation or infringement could not be cured at a cost to the Company, in
each case, of less than $150,000 (one hundred and fifty thousand US dollars).

 
4.15.5.  
Other than the Company’s employees listed on Schedule 4.15.5A having signed an
agreement substantially in the form of Schedule 4.15.5B, no representation is
given as to whether any Person working for or providing services to the Company,
who, either alone or in concert with others, developed, invented, discovered,
derived, programmed or designed the Intellectual Property, or who have knowledge
of or access to information about the Intellectual Property executed a
nondisclosure agreement with the Company or agreed to assign to the Company any
inventions that were or are developed during their employment with, or during
the term of providing services to, the Company and the rights derived therefrom
or whether they are bound by similar obligations, or such assignments arise,
under Law.

 
4.16.  
Company Litigation. To the Seller’s Knowledge, there is no action or lawsuit
that has been filed, or threatened in writing, against the Company, before any
Authority, which if determined against the Company would reasonably be expected
to have a Material Adverse Effect.

 
4.17.  
No Real Estate Assets. The Company does not own any real estate.

 
4.18.  
Records. Other than the resolutions of the board of directors and shareholders
of the Company which are attached hereto as Schedule 4.18, since January 1, 2009
no other resolutions of the directors or shareholders of the Company were
passed. 

 
4.19.  
Employees. Schedule 4.19 lists all of the employees and consultants of the
Company as of March 3, 2011as well as the date of their employment agreement
with the Company and lists all former employees and consultants. To the
Knowledge of the Seller, as of March 3, 2011, neither Eran Druckman nor Gal
Peleg has given the Company notice terminating their employment with the Company
or was dismissed by the Company.

 
 
14

--------------------------------------------------------------------------------

 
 
4.20.  
Material Agreements. Schedule 4.20 lists all of the Contracts to which the
Company is a party whose subject matters are: (i) equity or debt investments in
the Company (other than those with the Purchaser), (ii) exclusive licenses for a
period in excess of three (3) months to use the Company’s Intellectual Property,
(iii) exclusive rights to resell or market the Company’s products, provided such
Contract cannot be terminated by the Company upon less than ninety (90) days
notice, (iv) employment of the Company’s chief executive officer, (v) licenses
granted to the Company for intellectual property (save for off-the-shelf
products) the lack of which would cause a Material Adverse Effect, (vi) sale
agreements for the sale of the Company’s products to third parties that
generated at least US $100,000 in revenues during the period commencing on
January 1, 2010 and ending September 30, 2010, (vii) joint development of
Intellectual Property and (viii) obligations by the Company to pay royalties
which the Company was obligated to pay royalties in excess of US $20,000 during
any twelve month period commencing from January 1, 2009 (collectively, “Material
Agreements”). To the Seller’s Knowledge, each of the Material Agreements is in
full force and effect, and neither the Company nor the counterparties thereto is
in breach thereof in a manner that would reasonably be expected to have a
Material Adverse Effect, nor has any counterparty thereto notified the Company
that it is terminating a Material Agreement.

 
4.21.  
No Broker.  No broker, finder, agent or similar intermediary has acted for or on
behalf of the Seller in connection with this Agreement or the transactions
contemplated hereby, and no broker, finder, agent or similar intermediary is
entitled to any broker’s, finder’s or similar fee or other commission in
connection therewith based on any agreement, arrangement or understanding with
the Seller.

 
5.  
REPRESENTATIONS OF THE PURCHASER



The Purchaser represents to the Seller that all of the statements contained in
this Section 5 are true and correct as of March 3, 2011 and that all such
representations will be true and correct as of the Closing Date as if made on
the Closing Date, and acknowledges that the Seller is entering into this
Agreement in reliance thereon.
 
5.1.  
Organization and Good Standing.  The Purchaser is duly organized, validly
existing and in good standing under the applicable laws of the state of its
incorporation and has full power and authority to own, lease, use and operate
its properties and to carry on its business as and where now owned, leased,
used, operated and conducted.

 
5.2.  
Consents. Except as set forth in Schedule 5.2, no consent, approval, Order,
license, permit, action by, or authorization of or designation, declaration, or
filing with any Authority or any other Person, whether under Law, a Contract to
which the Purchaser is a party or to which it is subject or otherwise, is
required that has not been, or will not have been, obtained by the Purchaser
prior to the Closing in connection with the valid execution, delivery and
performance by the Purchaser of this Agreement and the Purchaser Documents and
the consummation of the transactions contemplated hereby and thereby.

 
5.3.  
Authority; Legal Validity.  The execution and delivery by the Purchaser of this
Agreement and the Purchaser Documents, and the transactions contemplated hereby
and thereby, have been duly authorized and have received all requisite corporate
approvals. This Agreement and the Purchaser Documents, when executed and
delivered by the Purchaser will constitute the valid, binding and enforceable
obligations of the Purchaser legally enforceable against it in accordance with
their respective terms (except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
generally affecting enforcement of creditor’s rights or by general principles of
equity or public policy).

 
 
15

--------------------------------------------------------------------------------

 
 
5.4.  
No Conflict.  None of the execution, delivery, or performance of this Agreement
and the Purchaser Documents, and the consummation of the transactions
contemplated hereby and thereby by the Purchaser will conflict with, or result
in a breach or violation of, any of the terms, conditions and provisions of:
(i) any Order or Law to which the Purchaser is subject or (ii) any Contract to
which the Purchaser is a party or to which it is subject or (iii) the
Organizational Documents of the Purchaser.

 
5.5.  
Litigation.  No Proceeding is pending nor, to the Purchaser’s knowledge, after
due inquiry, threatened against the Purchaser or any of its directors officers
or shareholders, which adversely affects or challenges, or that may reasonably
be expected to adversely affect or challenge, the legality, validity or
enforceability of the execution, delivery and performance of this Agreement and
all documents ancillary hereto and the consummation of the transactions
contemplated hereby and thereby.

 
5.6.  
Securities Representations.  The Purchaser understands and acknowledges that the
Sale Shares have not been registered under the United States Securities Act of
1933, the Israeli Securities Law - 1968, or the Laws of any other state or
jurisdiction, and the Purchaser acknowledges that the Sale Shares are not, and
will not be, tradable on any stock exchange unless they are subsequently
registered under applicable securities laws or an exemption from such
registration is available and that there is no public market for the Sale
Shares.

 
The Purchaser is purchasing the Sale Shares for investment purposes, for its own
account as principal and not with a view to or for distributing or reselling the
Sale Shares or any part thereof, and agrees that it will not divide its interest
in the Sale Shares with others, resell, or otherwise distribute the Sale Shares
in violation of applicable securities Laws. The Purchaser does not have any
Contract with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to the Sale Shares.
 
The Purchaser has such knowledge, skill and experience in business, financial
and investment matters so that it is capable of evaluating the merits and risks
of an investment in the Sale Shares and to protect its own interests in
connection with the transactions described in this Agreement and the documents
ancillary thereto and to the extent that the Purchaser has deemed it
appropriate, it has retained and relied upon appropriate professional advice
regarding the investment in the Sale Shares and the transactions described in
this Agreement.
 
5.7.  
No Broker.  No broker, finder, agent or similar intermediary has acted for or on
behalf of the Purchaser in connection with this Agreement or the transactions
contemplated hereby, and no broker, finder, agent or similar intermediary is
entitled to any broker’s, finder’s or similar fee or other commission in
connection therewith based on any agreement, arrangement or understanding with
the Purchaser.

 
 
16

--------------------------------------------------------------------------------

 
 
6.  
SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 
Each representation of the Seller and the Purchaser, as applicable, contained
herein or in any Seller Document or Purchaser Document, as applicable, shall
survive the execution and delivery of this Agreement and the relevant Seller
Document or Purchaser Document, as applicable, and the Closing and shall
thereafter survive, subject to Sections 12 and 13, until the expiration of the
applicable statutory limitations.
 
7.  
THE CLOSING

 
7.1.  
The Closing shall take place at 11:00 AM, Tel Aviv time, as soon as practicable
(but no more than three (3) Business Days) after satisfaction or waiver of the
last to be fulfilled of the conditions set forth in Sections 8 and 9 that by
their terms are to occur prior to or upon the Closing, at the offices of Dr.
Hilla Peer, Attorneys at Law, 7 Menachem Begin Road, Ramat Gan, Israel unless
another date or place is agreed to by the Parties.

 
7.2.  
At the Closing, the acts and transactions contemplated in this Agreement as set
forth in Sections 8 and 9 shall take place and all such acts and transactions
shall be deemed to take place simultaneously and no act or transaction shall be
deemed to have been completed and no document or certificate shall be deemed to
have been delivered until all such acts and transactions are completed and all
such documents are delivered, unless waived in accordance with the provisions of
this Agreement.

 
8.  
CONDITIONS PRECEDENT TO THE OBLIGATION OF THE SELLER TO CLOSE

 
8.1.  
The obligation of the Seller to consummate the transactions contemplated herein
shall be subject to the fulfillment, at or before the Closing Date, of all the
conditions set forth below in this Section 8. The Seller may waive in his sole
discretion any or all of such conditions in whole or in part without prior
notice.

 
8.1.1.  
The Purchaser shall have made the payment contemplated by Section 3.1.5(a).

 
8.1.2.  
None of the other parties to either of the Mutual Waiver and Limited Release
Agreements by and among the Purchaser, Yoav Krill, Gil Boosidan, Asher Zwebner,
Amir Uziel, Lavi Krasney, the Seller, Scientific Driven Systems Ltd., the
Company and Eran Druckman, dated March 3, 2011 and dated on or about June 16,
2011, respectively, shall have repudiated either of said Mutual Waiver and
Limited Release Agreements or any of the provisions thereof.

 
8.1.3.  
The Escrow Agreement shall be executed by each of the parties thereto and the
Sale Shares shall be deposited with the Escrow Agent by the Seller in accordance
with the terms thereof.

 
 
17

--------------------------------------------------------------------------------

 
 
8.1.4.  
The Purchaser and the Seller shall have entered into an agreement, to be
attached hereto in an agreed form at the Closing as Exhibit C (the “Insurance
Letter Agreement”), pursuant to which, inter alia, if despite its best efforts,
the Company cannot or shall fail to maintain any part of the insurance coverage
covering the Seller and any such entity that will serve as the consultant under
the Shoval Consulting Agreement (as defined in Section 10.4 below) (the
“Insured”) as contemplated by the Shoval Consulting Agreement, the Purchaser
shall, at the Purchaser’s expense, make best efforts to maintain such insurance.

 
8.1.5.  
The Purchaser and the Seller shall have entered into an indemnity and waiver
agreement, to be attached hereto in an agreed form at the Closing as Exhibit D
(the “Shoval Indemnity Agreement”).

 
8.1.6.  
The Purchaser, the Company, Yishaiyahu (Sigi) Horowitz and the Seller shall have
entered into an agreement providing that until the Sale Shares are transferred
to the Purchaser, for the purposes of calculating rights under the Articles of
Association or Law, the Sale Shares shall be deemed to be owned by the Seller
notwithstanding that the registered owner thereof is the Escrow Agent.

 
8.1.7.  
The Israeli Office of the Chief Scientist shall have approved the transactions
contemplated by this Agreement and the Purchaser shall have delivered to the
Company an executed undertaking in customary form, addressed to the Israeli
Office of the Chief Scientist.

 
8.1.8.  
Yishaiyahu (Sigi) Horowitz shall have executed a waiver, in form and substance
reasonably satisfactory to the Seller and its counsel, with respect to any
rights he has under the Articles of Association or otherwise associated with the
Ordinary Shares held by him, such as rights of first refusal and tag-along
rights, the exercise of which may interfere with the transfer of the Sale Shares
contemplated by this Agreement and such waiver shall be in full force and
effect.

 
8.1.9.  
The Seller shall have received a pre-ruling(s) from the Israeli Tax Authority,
in form and substance reasonably satisfactory to him and his advisors,
concerning the transactions contemplated by this Agreement and such
pre-ruling(s) shall be in full force and effect. Within fourteen (14) Business
Days from the date hereof, the Seller shall file with the Israeli Tax Authority
an appropriate application. In the event the pre-ruling(s) is not received by
the Drop Dead Date, each of the Parties shall have the unilateral right to
extend the Drop Dead Date by ninety (90) days by delivering written notice to
the other Party no later than the original Drop Dead Date.

 
8.1.10.  
The representations made by the Purchaser in this Agreement and in the Purchaser
Documents were true and correct when made and are true and correct as of the
Closing Date as if made on the Closing Date.

 
8.1.11.  
The Seller, the Company and the Purchaser shall have obtained all necessary
consents, approvals and waivers which are required in connection with their
respective execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, all in form and substance reasonably
satisfactory to the Seller and its counsel.

 
 
18

--------------------------------------------------------------------------------

 
 
9.  
CONDITIONS PRECEDENT TO THE OBLIGATION OF THE PURCHASER TO CLOSE

 
9.1.  
The obligation of the Purchaser to consummate the transactions contemplated
herein shall be subject to the fulfillment, at or before the Closing Date, of
all of the conditions set forth below in this Section 9. The Purchaser may waive
in its sole discretion any or all of such conditions in whole or in part without
prior notice.

 
9.1.1.  
The Escrow Agreement shall be executed by each of the parties thereto and the
Sale Shares shall be transferred to the Escrow Agent by the Seller in accordance
with the terms thereof.

 
9.1.2.  
Reserved.

 
9.1.3.  
The Seller, the Company and the Purchaser shall have obtained all necessary
consents, approvals and waivers which are required in connection with their
respective execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, all in form and substance reasonably
satisfactory to the Purchaser and its counsel.

 
9.1.4.  
The Seller shall have countersigned a letter from the Company pursuant to which
the options to purchase up to 48,636 Ordinary Shares granted to the Seller
pursuant to an Option Agreement signed by the Seller on May 6, 2008, and any
other Securities of the Company (other than the Sale Shares and Adjustment
Securities), shall be cancelled for no consideration.

 
9.1.5.  
The Articles of Association shall be amended to provide for a veto right in
favor of the Purchaser in respect of the issuance of any shares of the Company
or of any Securities which are convertible, exercisable or exchangeable for
shares of the Company, other than with respect to shares issuable in respect of
outstanding Securities of the Company.

 
10.  
OTHER OBLIGATIONS OF THE PARTIES

 
10.1.  
From the Closing, until such time that the earlier of the Time Lapse Condition
or the Full Payment Event is satisfied, the Purchaser shall not declare, pay,
make or distribute any Distribution (each, a “Distribution Event”) unless the
Purchaser pays to the Seller, no later than concurrently with the
Distribution Event, an amount derived by multiplying the amount of the
Distribution by a fraction, the numerator of which is the number of issued and
outstanding Ordinary Shares held by the Seller (or an entity which he controls)
and the denominator of which is the aggregate number of issued and outstanding
Ordinary Shares, provided however such number of Ordinary Shares in the
denominator shall not be more than 2,388,357 Ordinary Shares (or limited to such
other number of Ordinary Shares to reflect stock splits, reverse stock splits,
combinations, issuances of bonus shares or similar events). Notwithstanding the
aforementioned, the amount to be paid to the Seller pursuant to this Section
10.1 in respect of any one (1) Distribution Event shall not be more than
$416,433.36 (four hundred and sixteen thousand four hundred and thirty-three US
dollars and thirty-six cents).

 
 
19

--------------------------------------------------------------------------------

 
 
10.2.  
Following the Closing, the Purchaser shall use its best efforts to procure that
within three (3) months from the Closing, (i) the Company enter into a new
employment agreement with Eran Druckman (“Druckman”) or alternatively into a
consulting agreement with Druckman (or in Druckman’s sole discretion, a legal
entity controlled by Druckman) and (ii) the Purchaser and the Company enter into
an agreement with Druckman (or in Druckman’s sole discretion, a legal entity
controlled by Druckman) pursuant to which Druckman or such entity will be
entitled to a portion equal to no less than fifteen percent (15%) of the
proceeds of an “Exit” transaction of the Purchaser and/or the Company, subject
to and in accordance with the terms and conditions as set forth therein (such
agreement under (ii) to be similar to the Exit Agreement).

 
10.3.  
Until the earlier of the Time Lapse Condition or the Full Payment Event is
satisfied, the Seller agrees that as from the execution of this Agreement he
will not, directly or indirectly, subscribe for, purchase, receive or otherwise
acquire Company’s Securities without the prior written consent of the Purchaser.

 
10.4.  
Immediately following execution hereof, the Parties shall enter into good faith
negotiations with respect to the terms and conditions of a consulting agreement
to be entered into between the Seller (or in the Seller’s sole discretion, a
legal entity controlled by the Seller) (the “Consultant”) and the Company (the
“Shoval Consulting Agreement”) and with respect to which the Purchaser shall
guarantee the Company’s obligations thereunder. The Company shall not be deemed
to have breached the Shoval Consulting Agreement unless such breach is not cured
within sixty (60) days from Consultant’s written notice and thereafter the
Purchaser did not perform the applicable Company obligation within thirty (30)
days from the Consultant’s written notice stating the breach by the Company of
the Shoval Consulting Agreement (“Qualifying Breach”). If the Consultant shall
terminate the Shoval Consulting Agreement prior to the end of the thirty-six
(36) month period following the Closing Date, other than for reason of (i) a
Qualifying Breach or (ii) a breach of the terms of the Insurance Letter
Agreement contemplated by Section 8.1.4 above, which was not cured within ninety
(90) days from the date of written notice, then, provided that prior to the date
a notice of termination is given by the Consultant payment of no less than
$225,000 (two hundred twenty five thousand  Dollars) on account of the Aggregate
Purchase Price shall have been made to the Seller, then as of the date of
termination the Purchaser shall no longer be required to make payments of
Installments hereunder but shall remain entitled to make payments on account of
the Aggregate Purchase Price from time to time prior to the fifth (5th) year
anniversary of the Closing Date, in which case the Purchaser shall be entitled
to receive Sale Shares in accordance with the terms of this Agreement including
Section 3.1.2, provided that, for the avoidance of doubt, the foregoing shall
not relieve the Purchaser from making any payments hereunder that it was
required to make prior to the date of termination of the Shoval Consulting
Agreement.

 
11.  
POST SIGNATURE/CLOSING OBLIGATIONS

 
11.1.  
Following the Closing, the Purchaser shall cause the Company to file all reports
with the Israeli Registrar of Companies which are required to be filed under Law
following the occurrence of any of the transactions contemplated by this
Agreement and the documents ancillary hereto.

 
11.2.  
Following the Closing, and subject to the provisions of any applicable Law, the
Purchaser hereby undertakes and agrees that the Seller (or any entity that will
serve as the consultant under the Shoval Consulting Agreement) shall not be
referred to by the Purchaser or the Company as a director or an officer of
either the Purchaser or the Company without the Seller’s express written consent
(and then only to the extent consented to).

 
 
20

--------------------------------------------------------------------------------

 
 
11.3.  
Immediately following the Closing the Parties will enter into good faith
negotiations regarding an agreement providing for a cash payment by the
Purchaser to the Seller of an amount which is a function of an “Exit” of the
Purchaser and/or the Company (the “Exit Agreement”).

 
11.4.  
Following the Closing and until such time that the earlier of the Time Lapse
Condition or the Full Payment Event is satisfied, and subject to the payment in
full of the Initial Threshold Amount, including any accrued and outstanding
Interest thereon, the Seller shall vote in a meeting of the shareholders of the
Company in favor of replacing the Articles with new articles of association to
be attached hereto in an agreed form at the Closing as Exhibit E.

 
11.5.  
Seller’s Non-Competition Undertakings.

 
11.5.1.  
Without derogating from the provisions of the Shoval Consulting Agreement, the
Seller acknowledges that each of the Company and its employees and shareholders
have over many years devoted substantial time, effort and resources to
developing such Company trade secrets and its other confidential and proprietary
information as well as the Company’s relationships with clients, suppliers,
employees and others doing business with the Company; that such relationships,
trade secrets and other information are vital to the successful conduct of the
Company’s business in the future; that the Company, in the furtherance of its
business, has in the past provided Seller with the opportunity and support
necessary to allow the Seller to establish personal and professional
relationships with clients, suppliers, employees and others having business
relationships with the Company and afforded the Seller access to the Company’s
trade secrets and other confidential and proprietary information; that because
of the opportunities and support so provided to the Seller and because of the
Seller's access to the Company's confidential information and trade secrets, the
Seller would be in a unique position to divert business from the Company and to
cause irreparable damage to the Company were the Seller to be allowed to compete
with the Company or to commit any of the other acts prohibited in Sections
11.5.2 and 11.5.4 (the “Restrictive Covenants”); that the enforcement of said
restrictive covenants against the Seller would not impose any undue burden upon
the Seller; that none of the said Restrictive Covenants is unreasonable as to
period or geographic area; and that the ability to enforce said restrictive
covenants against the Seller is a material inducement to the decision of the
Purchaser to consummate the transactions contemplated herein.

 
11.5.2.  
As from the date hereof and until the earlier of: (x) the termination of this
Agreement pursuant to Section 13 and (y) the expiration of the two (2) year
period commencing on the later of: (i) the date the Seller first ceases to serve
as a director of the Company or (ii) the date of the termination of the Shoval
Consulting Agreement (or if the Shoval Consulting Agreement is not entered into,
the date of the termination of the existing consulting agreement between the
Company and Scientific Driven Systems Ltd.)  (the “Restricted Period”), the
Seller shall not, directly or indirectly, have any ownership interest (of record
or beneficial) in, be engaged (or have any interest) as an employee, salesman,
consultant, officer or director in, or otherwise aid or assist in any manner,
any firm, corporation, partnership, proprietorship or other Person (other than
the Company and the Purchaser) that engages in the SDS Business, provided
that  the Company, or any successors in interest of the Company or any purchaser
of all or substantially all of the Assets of the Company, remain engaged or
continue to plan to be engaged, as applicable, in the SDS Business or continue
to solicit customers or potential customers of the SDS Business.

 
 
21

--------------------------------------------------------------------------------

 
 
11.5.3.  
Notwithstanding the aforementioned, the Seller may own, directly or indirectly,
solely as an investment, securities of any Person which is engaged in the SDS
Business and which securities are traded on any national securities exchange or
over the counter market, provided that the Seller does not, directly or
indirectly, own or hold (individually or together with others) in excess of
three percent (3%) of such Person's issued and outstanding shares. The
limitation in this Section 11.5.3 shall not apply to the ownership or holding by
the Seller (individually or together with others) of Securities of the Company
or of the Purchaser.

 
11.5.4.  
Except in any capacity as an officer, director or service provider of the
Company or as contemplated by the Shoval Consulting Agreement, during the
Restricted Period, the Seller shall not directly or indirectly: (i) solicit or
encourage any employee of the Company to leave the employ of the Company, (ii)
hire any employee who has left the employ of the Company if such hiring is
proposed to occur within one (1) year after the termination of such employee's
employment with the Company, (iii) solicit or encourage any consultant then
under contract with the Company to cease work for the Company, (iv) engage any
consultant or service provider who provided consulting or other services to the
Company if such engagement is proposed to occur within two (2) years after the
termination of such consultant’s or service provider’s engagement by the Company
(or such shorter period set forth on Schedule 11.5.4), provided that this
restriction shall not apply to consultants and service providers contemplated by
Schedule 11.5.4 in respect of the services specified therein (the Purchaser
shall not unreasonably withhold its consent to the engagement of a consultant or
service provider if requested by the Seller), or (v) request or advise any
customer of the Company to withdraw, curtail or cancel its business dealings or
its prospected business dealings with the Company, or knowingly commit any other
act or assist others to commit any act which would reasonably be expected to
injure the business of the Company.

 
11.5.5.  
Except for the purpose of the issuance of any Non Monetary Remedies and Reliefs,
under no circumstances will the Seller be deemed to have breached any of his
undertakings under Sections 11.5.2, 11.5.3 or 11.5.4 unless (i) the Purchaser
shall have provided the Seller with written notice reasonably detailing the
actions which constitute a breach of such undertakings and instructing the
Seller to cease such actions within thirty (30) days of delivery of such notice
and the Seller shall fail to cease such actions by the end of such period
(unless such breach is waived), or (ii) such breach is permitted due to a
previous breach of this Agreement or the Shoval Consulting Agreement by the
Company.

 
11.6.  
Third Parties Rights. Without derogating from the generality of any provision
herein, Seller hereby warrants that he shall not create, suffer, incur, assume,
or permit to exist any Lien on the Sale Shares other than as may be set forth in
the Company’s Organizational Documents or under Law.

 
 
22

--------------------------------------------------------------------------------

 
 
12.  
INDEMNIFICATION

 
12.1.  
Indemnification by the Purchaser. The Purchaser hereby undertakes to indemnify
and defend the Seller and hold the Seller harmless against all losses, claims,
damages, liabilities, costs, expenses (including attorneys’ fees and expenses of
investigation and defense) (“Losses”), paid, incurred or sustained by the
Seller, including if paid in settlement of or in connection with any or actual
claim, action, suit, Proceeding or investigation, that arises out of, in
connection with, or relates to, in whole or in part, (i) any breach or
inaccuracy of a representation of the Purchaser in this Agreement or in any
Purchaser Document and (ii) any and all actions, suits, proceedings, claims,
demands, assessments, judgments, costs and expenses, including, reasonable legal
fees and expenses, incurred in or incident to enforcing the indemnities under
this Section 12.1; provided, however, that the indemnification obligation
pursuant to this Section 12.1 shall terminate on the second anniversary of the
Closing Date (other than with respect to Section 5.6, regarding which the
indemnification pursuant to this Section 12.1 shall not be limited in time) and
it shall have no further force or effect thereafter, notwithstanding anything to
the contrary contained in any provision of this Agreement or applicable Law (it
being clarified that in the event that an indemnity demand under this Section is
made prior to the lapse of such period, then the indemnity obligation in respect
of such specific demand shall continue to be in full force and effect until
finally and irrevocably resolved or dismissed by a non-appealable decision of a
competent court or arbitrator, notwithstanding the fact that such applicable
period has since passed). The Purchaser shall only be required to indemnify the
Seller under this Section 12.1 only if the aggregate Losses (x) exceed one
hundred and fifty thousand US dollars (US$150,000) (the “Threshold Amount”), but
if the Losses exceed the Threshold Amount, then all of such Losses shall be
subject to indemnification under this Section, and (y) other than in respect of
the representations made in Section 5.6, arise from the same facts and
circumstances which gave rise to the claim for inaccuracy or breach of the
relevant representation.

 
12.2.  
Indemnification by the Seller. The Seller hereby undertakes to indemnify and
defend the Purchaser and hold the Purchaser harmless against all Losses paid,
incurred or sustained by the Purchaser, including if paid in settlement of or in
connection with any or actual claim, action, suit, Proceeding or investigation,
that arises out of, in connection with, or relates to, in whole or in part, (i)
any breach or inaccuracy of a representation of the Seller in this Agreement or
in any Seller Document, and (ii) any and all actions, suits, proceedings,
claims, demands, assessments, judgments, costs and expenses, including,
reasonable legal fees and expenses, incurred in or incident to enforcing the
indemnities under this Section 12.2; provided, however, that the indemnification
obligation pursuant to this Section 12.2 shall terminate on the second
anniversary of the Closing Date, and shall have no further force or effect
thereafter, notwithstanding anything to the contrary contained in any provision
of this Agreement or applicable Law (it being clarified that in the event that
an indemnity demand under this Section is made prior to the lapse of such
period, then the indemnity obligation in respect of such specific demand shall
continue to be in full force and effect until finally and irrevocably resolved
or dismissed by a non-appealable decision of a competent court or arbitrator,
notwithstanding the fact that such applicable period has since passed).
Notwithstanding the foregoing, (a) the Seller shall be required to indemnify
the Purchaser under this Section 12.2 only if the Losses under Section 12.2 (i)
above, (x) exceed one hundred fifty thousand US dollars (US$150,000) and (y)
other than in respect of the representations made in the first paragraph of
Section 4.14, arise from the same facts and circumstances which gave rise to the
claim for inaccuracy or breach of the relevant representation and (b) the
Seller’s total maximum liability in the aggregate, for all claims made under
this Section 12.2, at any time or from time to time, shall not exceed the
Maximum Indemnity Amount.

 
 
23

--------------------------------------------------------------------------------

 
 
12.3.  
If any claim or Proceeding shall be brought by a third party against a Party
entitled to indemnification under Section 12.1 or 12.2 (a “Claim”) (such Party
entitled to indemnification, the “Party Indemnitee”), in respect of which such
Party reasonably believes indemnity may be sought under Section 12.1 or 12.2, as
applicable, against the other Party (the "Indemnifying Party"), such
Party Indemnitee shall promptly notify the Indemnifying Party thereof (the
“Action Notice”). Delay or failure in so notifying the Indemnifying Party shall
relieve the Indemnifying Party of its obligations under Section 12.1 or 12.2, as
applicable, but only to the extent, if at all, that the Indemnifying Party is
actually prejudiced by such delay or failure. The Indemnifying Party may elect,
by providing the Party Indemnitee with written notice to such effect no later
than fourteen (14) days after delivery of the Action Notice, to assume the
defense of the Claim, and shall employ, at the Indemnifying Party’s expense,
counsel reasonably acceptable to the Party Indemnitee. The Indemnifying Party
shall keep the Party Indemnitee reasonably and promptly informed of the progress
of the Claim and provide the Party Indemnitee with copies of all relevant
documents and such other information in its possession as may be reasonably
requested from time to time by the Party Indemnitee. The Party Indemnitee shall
have the right to employ separate counsel in any Claim and to participate in the
defense thereof, but the fees and expenses of such counsel shall be borne by
such Party Indemnitee, unless (i) the Indemnifying Party has agreed in writing
to pay such fees and expenses, (ii) the  Indemnifying Party fails to defend
against, negotiate, settle or otherwise deal with the Claim or to employ counsel
reasonably acceptable to the Party Indemnitee (in which case the Party
Indemnitee may, in its sole discretion, defend against, negotiate, settle or
otherwise deal with such Claim, which action shall not derogate from the
Indemnifying Party’s obligations to indemnify hereunder), or (iii) the
representation of the Indemnifying Party and the Party Indemnitee by the same
counsel would, in the reasonable opinion of counsel to the Party Indemnitee, be
inappropriate due to an actual or potential conflict of interests between them;
provided however that the Indemnifying Party shall only be liable for the
reasonable fees and expenses of only one such counsel and one local counsel of
the Party Indemnitee, in connection with any such Claim in the same
jurisdiction. The Indemnifying Party shall not be liable for any settlement of
any such Claim that is effected by the Party Indemnitee without the Indemnifying
Party’s written consent (which consent shall not be unreasonably withheld or
delayed), but if settled with such written consent, the Indemnifying Party
agrees to indemnify and hold harmless the Party Indemnitee to the extent
provided in Sections 12.1 and 12.2, as applicable. The Indemnifying Party shall
not enter into any settlement agreement with respect to any such Claim unless
such settlement includes an unconditional release of the Party Indemnitee from
all liability on claims that are the subject matter of such Claim.

 
In the event that the Indemnifying Party does not elect to assume the defense of
a Claim pursuant to the foregoing, or in the event that the Party Indemnitee
exercises its right pursuant to the foregoing to defend such Claim, then any
amounts incurred or accrued in defense of such Claim, regardless of the outcome
of the Claim, shall be deemed Losses hereunder.
 
For the removal of doubt, the term “counsel” in this Section 12.3 shall mean one
firm of attorneys.
 
12.4.  
Exclusive Damages. The provisions of Sections 12.1 and 12.2 shall be the sole
and exclusive remedy for compensation for losses or damages with respect to the
matters set forth in said Sections.

 
 
24

--------------------------------------------------------------------------------

 
 
13.  
TERMINATION OF AGREEMENT

 
13.1.  
Termination Events.  This Agreement may be terminated prior to the Closing:

 
13.1.1.  
by either the Seller or the Purchaser if the Closing has not taken place on or
before October 15, 2011 (the “Drop Dead Date”), provided however, the
terminating Party shall not be entitled to terminate this Agreement if the
Closing has not taken place on or before such date as a result of any failure on
the part of the terminating Party to comply with or perform any covenant or
obligation of such Party set forth in this Agreement; or

 
13.1.2.  
by the mutual consent of the Seller and the Purchaser.

 
13.2.  
Termination Procedures.  If the Seller or the Purchaser wish to terminate this
Agreement pursuant to Section 13.1.1, such Party shall deliver to the other
Party a written notice stating that the former is terminating this Agreement and
setting forth a brief description of the basis on which it is terminating this
Agreement.

 
13.3.  
Effect of Termination.  If this Agreement is terminated, all further obligations
of the Parties under this Agreement shall terminate; provided, however, no Party
shall be relieved of any obligation that accrued prior to such termination or of
any liability arising from any prior breach by such Party of any provision of
this Agreement and the Parties shall, in all events, remain bound by and
continue to be subject to the provisions set forth in Sections 1, 2, 3.1.11, 12,
13, 14, 15 and 16. Nothing in this Section 13.3 shall derogate from the
limitations of liability provided for in this Agreement or in any document
ancillary hereto.

 
 
25

--------------------------------------------------------------------------------

 
 
14.  
EXPENSES; CONFIDENTIALITY

 
14.1.  
Expenses. Unless stated otherwise, each Party shall bear its own direct and
indirect expenses incurred in connection with the negotiation preparation,
execution, and delivery of this Agreement and the documents ancillary thereto
and the consummation and performance of the transactions contemplated herein.

 
14.2.  
Confidentiality. Subject to any obligation to comply with any Law or Order,
whether or not the transactions contemplated herein shall be concluded, the
terms and conditions of this Agreement and the transactions contemplated hereby
shall be kept in confidence by each Party, and the Parties shall cause its
directors, officers, employees, agents, advisors and attorneys to hold such
information confidential. Such confidentiality shall be maintained to the same
degree as such Party maintains its own confidential information (but in no event
less than reasonable care) and shall be maintained until such time, if any, as
any such information either is, or becomes, published or a matter of public
knowledge (other than as a result of a breach of this Agreement).
Notwithstanding the proviso concerning compliance with Laws and Orders in this
Section above, prior to making any such disclosure, each Party shall, to the
extent practicable, provide the other Party with no less than one (1) Business
Day to review any such disclosure and to consult with the disclosing Party with
regard to the content of such disclosure.

 
15.  
NOTICES

 
15.1.  
Notices. All notices, requests and other communications required or permitted
hereunder to be given to a Party shall be in writing and shall be delivered by
courier or other means of personal service, or sent by facsimile or mailed first
class, postage prepaid, by certified mail, return receipt requested, in all
cases, addressed to such Party’s address as set forth below or at such other
address as a Party shall have furnished to the other Party in writing in
accordance with this provision:

 
if to the Seller:
 
Shabtai Shoval
Habsor St. 121
Shoham, Israel, 60850
Fax: +972-3-973-1841
 
with a copy to
(which shall not constitute notice):
 
Gornitzky & Co., Advocates and Notaries
45 Rothschild Blvd.
Tel Aviv, Israel 65784
Fax:  +972-3-560-6555
Attention: Ari Fried, Adv.
 
if to the Purchaser:
 
Suspect Detection Systems, Inc.
150 West 56th Street
Suite 4005
New York, New York
USA 10019Fax: +1-212-977-4362
Attention: Chief Executive Officer



 
26

--------------------------------------------------------------------------------

 
 
Any notice sent in accordance with this Section 15 shall be effective: (i) if
mailed, seven (7) Business Days after mailing, (ii) if sent by messenger, upon
delivery, and (iii) if sent via facsimile, one (1) Business Day following
transmission and electronic confirmation of receipt. However, if any
communication would otherwise become effective on a non-Business Day or after 6
p.m. on a Business Day, it shall instead become effective at 9 a.m. on the next
Business Day.
 
16.  
MISCELLANEOUS

 
16.1.  
Further Assurances. Each of the Parties shall use commercially reasonable
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for such other Party’s benefit or to cause the
same to be fulfilled and to execute such further documents and perform such
further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein.

 
16.2.  
Amendment. This Agreement may not be amended, modified, altered or supplemented
other than by means of a written instrument duly executed and delivered on
behalf of the Purchaser and the Seller.

 
16.3.  
Entire Agreement. This Agreement, and the agreements, documents and instruments
to be executed and delivered pursuant hereto or thereto constitute the final,
complete and exclusive agreement among the Parties with respect to the purchase
of the Sale Shares, the transactions contemplated herein and therein and with
regard to the subject-matters hereof and thereof, supersede all prior
agreements, understandings and representations written or oral, with respect
thereto.

 
16.4.  
Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of Israel without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Israel or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than those of the State of
Israel.

 
16.5.  
Dispute Resolution. The Parties shall endeavor to resolve any dispute arising
out of or in connection with this Agreement amicably and in good faith within
fourteen (14) days after one Party shall request the other Party in writing to
resolve such dispute.

 
In the event that any such dispute is not amicably resolved by the end of said
fourteen (14) day period, the Parties shall apply to have the dispute resolved
by mediation in accordance with the framework provided under the Courts
Regulations (Mediation), 5753-1993, mutatis mutandis. For the purposes of
establishing the mediation, the Party wishing to initiate it shall provide
notice to the other Party in writing (the “Mediation Notice”). The mediation
shall be held in Tel-Aviv, Israel and shall commence no later than fourteen (14)
Business Days from the date of giving the Mediation Notice. Each Party shall
bear its own expenses in connection with the mediation.
 
 
27

--------------------------------------------------------------------------------

 
 
If (i) the mediation does not begin within fourteen (14) Business Days of the
delivery of the Mediation Notice, or (ii) resolution of the dispute is not
achieved within fourteen (14) Business Days of the commencement of the
mediation, or (iii) if any issue arises between the Parties in connection with
the initiation or manner of conducting the mediation and regarding which the
Parties do not agree (including with regard to the appointment of the mediator
and his identity) (the “Mediation Procedure”), within fourteen (14) Business
Days of the date from the time the dispute arises regarding the Mediation
Procedure, then, either Party may commence proceedings in the competent courts
of Tel Aviv which shall have exclusive jurisdiction upon any such dispute and
each of the Parties hereby consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding.
 
Notwithstanding the foregoing, (i) if a Party is subject to a third party claim
or files a claim against a third party, which involves a dispute between the
Parties under this Agreement, whether prior to or during mediation, neither
Party shall be obligated to commence or continue with the mediation and shall be
free to commence a proceeding with the competent courts of Tel Aviv which shall
have exclusive jurisdiction upon any such dispute and each of the Parties hereby
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding, and (ii) each Party
shall be free to apply to a court of competent jurisdiction solely for the
purpose of seeking injunctive relief against the other Party.
 
16.6.  
Binding Effect; Assigns. This Agreement and the rights, covenants, conditions
and obligations of the Parties hereto and any instrument or agreement executed
pursuant hereto shall be binding upon the Parties and their respective
successors and assigns. Neither this Agreement, nor any rights or obligations of
any Party hereunder, may be assigned, conveyed, or otherwise transferred by a
Party without the prior written consent of the other Party.

 
16.7.  
Counterparts. This Agreement may be executed by one or more of the Parties on
any number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 
16.8.  
Severability. If any provision of this Agreement is held by a court of competent
jurisdiction or arbitrator to be unenforceable under applicable Law, then such
provision shall be excluded from this Agreement and the remainder of this
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms; provided, however, that in such
event this Agreement shall be interpreted so as to give effect, to the greatest
extent consistent with and permitted by applicable Law, to the meaning and
intention of the excluded provision as determined by such court of competent
jurisdiction or arbitrator. The Parties further agree to replace any such
invalid or unenforceable provisions with valid and enforceable provisions
designed to achieve, to the extent possible, the purposes and intent of such
invalid and enforceable provisions.

 
16.9.  
Waiver. No failure on the part of any Party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or the exercise of any other power, right,
privilege or remedy.

 
 
28

--------------------------------------------------------------------------------

 
 
No Party shall be deemed to have waived any claim arising out of this Agreement,
or any power, right, privilege or remedy under this Agreement, unless the waiver
of such claim, power, right, privilege or remedy is expressly set forth in a
written instrument duly executed and delivered on behalf of such Party; and any
such waiver shall not be applicable or have any effect except in the specific
instance in which it is given.
 
16.10.  
Parties in Interest. None of the provisions of this Agreement are intended to
provide any rights or remedies to any Person other than the Parties hereto and
their respective successors and assigns (if any) and, in the case of an
individual, his legal heirs.

 
16.11.  
Limitation of Liability.

 
16.11.1.  
Without derogating from Section 12 hereof and subject to Section 16.11.2, under
no circumstances and regardless of the legal or equitable basis of any claim,
will the Seller be liable for any claims for compensation for damages or losses
arising out of or relating to this Agreement or any other Seller Document
(including for the removal of doubt the Shoval Consulting Agreement) whether for
direct, special, indirect, incidental, consequential, punitive or other damages
or losses (even if informed of such damages or losses), in an aggregate amount
that exceeds seventy five percent (75%) of the amounts received by the Seller on
account of the Aggregate Purchase Price (such amount received by the Seller to
be calculated based on the amounts received by the Seller on account of the
Aggregate Purchase Price as of the date the facts and circumstances first gave
rise to the claims for which the Seller may be liable).

 
16.11.2.  
The Purchaser's rights and remedies with respect to breaches by the Seller of
his undertakings under Section 11.5.2 or 11.5.4 and non-competition and non
solicitation undertakings under the Shoval Consulting Agreement (together, the
“Non-Competition Undertakings”) shall not be limited in any way whatsoever,
provided, however, in the event Purchaser breaches this Agreement or the Company
breaches the Shoval Consulting Agreement, Purchaser's rights and remedies shall
be limited as follows, regardless of the legal or equitable basis of any claim:

 
16.11.2.1.  
In the event (a) the Company did not breach the Shoval Consulting Agreement and
the Purchaser breached this Agreement; or (b) the Company breached the Shoval
Consulting Agreement and the Purchaser did not breach this Agreement; or (c)
none of the Purchaser or the Company is in breach of the Shoval Consulting
Agreement or this Agreement: (i) in the event payment of less than $225,000 (two
hundred twenty five thousand Dollars) on account of the Aggregate Purchase Price
shall have been received by the Seller as of the date the facts and
circumstances first gave rise to a claim for which the Seller may be liable with
respect to the Non-Competition Undertakings, then under no circumstances will
the Seller be liable for any and all claims arising out of or relating to any
such breach of the Non-Competition Undertakings, whether for direct, special,
indirect, incidental, consequential, punitive or other damages or losses (even
if informed of such damages or losses), in an aggregate amount that exceeds
seventy five percent (75%) of the amounts received by the Seller on account of
the Aggregate Purchase Price (such amount received by the Seller to be
calculated based on the amounts received by the Seller on account of the
Aggregate Purchase Price as of the date the facts and circumstances first gave
rise to the claims for which the Seller may be liable); and (ii) in the event
payment of $225,000 (two hundred twenty five thousand Dollars) or more on
account of the Aggregate Purchase Price shall have been received by the Seller,
then the Seller’s liability in respect of a breach of the Non-Competition
Undertakings that occurs subsequent to such time shall not be limited. Nothing
provided in this Section 16.11.2 shall be construed as to limit Purchaser’s
rights for Non Monetary Remedies and Reliefs.

 
 
29

--------------------------------------------------------------------------------

 
 
16.11.2.2.  
In the event the Company or the Purchaser breaches the Shoval Consulting
Agreement and the Purchaser breaches this Agreement and such breaches are
not cured within the applicable cure periods therefor, the Non-Competition
Undertakings shall automatically terminate as of the date such cure periods
shall have expired.

 
16.11.2.3.  
Without derogating from the provisions of Law, for the purposes of Section
16.11.2.1 the Purchaser shall not be deemed to have breached this Agreement and
the Company shall not be deemed to have breached the Shoval Consulting Agreement
(i) in the event such breach is permitted due to a previous breach of this
Agreement or the Consulting Agreement by the Seller; or (ii) unless the breach
by the Purchaser or by the Company was not cured within ninety (90) days from
the date of written notice by the Seller.

 
16.11.3.  
Regardless of the legal or equitable basis of any claim, in no event will the
Purchaser be liable for (i) any special, indirect, incidental, consequential or
punitive damages arising out of or relating to this Agreement or any Purchaser
Document, even if informed of such damages; or (ii) for the payment of damages
for breach of contract under any and all claims arising out of or relating to
any breaches of this Agreement or any Purchaser Document, in an aggregate amount
that exceeds seventy five percent (75%) of the amounts received by the Seller on
account of the Aggregate Purchase Price (such amount received by the Seller to
be calculated based on the amounts received by the Seller on account of the
Aggregate Purchase Price as of the date the facts and circumstances first gave
rise to the claims for which the Purchaser may be liable). Nothing provided in
this Section 16.11.3 shall be construed as to limit Seller’s rights for Non
Monetary Remedies and Reliefs.

 
16.12.  
No Set Off. All payments required to be made hereunder shall be calculated
without reference to any setoff or counterclaim and shall be made without any
deduction for, or on account of, any setoff or counterclaim.

 
[Remainder of page left intentionally blank]
 
 
30

--------------------------------------------------------------------------------

 
 
Execution Copy
 
IN WITNESS WHEREOF, the Parties hereto have duly executed this Share Purchase
Agreement as of the date first above written.
 
SUSPECT DETECTION SYSTEMS, INC.
 
By: ______________________
Name: ___________________
Title:_____________________
 
___________________________
SHABTAI SHOVAL
 
 



*  *  *  * *  *  *  *


I hereby agree to enter into good faith negotiations with the Purchaser and the
Company regarding the agreements contemplated in Section 10.2 of this Agreement.
______________
Eran Druckman
 
[Signature page to Share Purchase Agreement dated June 27, 2011
between Suspect Detection Systems, Inc. and Shabtai Shoval]

 
 
 
 
 
 31

--------------------------------------------------------------------------------